359 S.W.3d 583 (2012)
STATE of Missouri, Respondent,
v.
William C. ROSS, Appellant.
No. WD 73108.
Missouri Court of Appeals, Western District.
March 6, 2012.
S. Kate Webber, Kansas City, MO, for appellant.
Mary H. Moore, Jefferson City, MO, for respondent.
Before CYNTHIA L. MARTIN, P.J., THOMAS H. NEWTON, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. William C. Ross appeals from the convictions of first-degree burglary and forcible rape.
For reasons stated in the memorandum provided to the parties, the judgment of the trial court is affirmed in accordance with Rule 30.25(b).